IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


GREGORY WHITAKER,

              Appellant,

v.                                                       Case No. 5D18-925

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed July 6, 2018

3.850 Appeal from the Circuit
Court for Citrus County,
Richard A. Howard, Judge.

Gregory Whitaker, Live Oak, pro se.

No Appearance for Appellee.


PER CURIAM.

       Appellant, Gregory Whitaker, appeals the summary denial of his motion pursuant

to Florida Rule of Criminal Procedure 3.850. In his motion, Appellant alleged, inter alia,

that trial counsel was ineffective because (1) counsel failed to take any depositions or

otherwise “look into [Appellant’s] case,” and (2) Appellant informed counsel that he was

sick on the morning of trial and that he was therefore unable to think clearly.

       Although these claims were facially insufficient as alleged, Appellant was not given

an opportunity to amend his claims. See Fla. R. Crim. P. 3.850(f). Therefore, we reverse
as to these two claims with instructions that the trial court give Appellant an opportunity

to amend. We otherwise affirm.

      AFFIRMED in part; REVERSED in part; and REMANDED.

COHEN, C.J., EVANDER and EISNAUGLE, JJ., concur.




                                            2